DETAILED ACTION
                                                            Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                    Election/RestrictionsClaims 1, 4-9 are allowable. Thus claims 10-14, 16 & 22, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions groups I & II, as set forth in the Office action mailed on (7-21-2022), is hereby withdrawn and claims 10-14, 16 & 22 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
                                                               Specification
The abstract of the disclosure is objected to because 
Currently the (Abstract) contains the verbiage “no figure”. While this verbiage is not incorrect it seems to placed there in error. If not, appropriate commentary is requested.
Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 2-10, 13-14, 16 & 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 4-6 & 8-10 recites the limitation "the two parts" or “the parts” several times.  There is insufficient antecedent basis for this limitation in the claim. Highlighting, that there is sufficient antecedent basis for “two rigid parts” or “rigid parts”.  
Claim 1 & 4 recites the limitation "the welding direction" in line 8 & the last line, respectively.  There is insufficient antecedent basis for this limitation in the claim.                                                          Allowable Subject Matter
Claims 1 & 10  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 2-10, 13-14,16 & 22, a primary reason why the claim(s) are deemed novel and non-obvious over the prior art of record to Hilmersson et al. (US-4,704,509, hereinafter Hilmersson) as instantly claimed is that while the prior art of Hilmersson teaches an arrangement for the sealing of thermoplastic-coated packing material of the type which includes at least one layer of an aluminum foil. The arrangement includes an inductor (3) connectable to a high-frequency source of current which is constituted of a U-shaped loop of electrically conducting material. However, the insert of aluminum foil implemented in Hilmersson is understood to be fixed to the thermoplastic material being welded together. As such, the aluminum foil insert implemented is found to be not moving in relation to the parts to be welded at the time of welding.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                           Conclusion
Grimm et al. (US-5,313,034) – teaches implementing a layer of current conduction fibers between layers of plastic material to be welded. In tandem, utilizing a series of pins that can be removed and reinserted into the current conduction fibers sandwiched between the plastic material to be welded. The pin are removed and reinserted during the welding processes depending where electrical current needs to be applied. The current feed to the pins provides current to the current conduction fibers thus heating the current conduction fibers to weld the plastic layers on layered on the current conduction fibers.   
Tadahiro Konita (US-2014/0,326,411) – teaches in the (Abstract) that the invention disclosed is for a welding device includes a compressor configured to compress a welding part and its adjoining surfaces of thermoplastic resin articles (2 a, 2 b) in directions perpendicular to the axis of a core (1), and a heater, and is configured such that: the surface of the welding part of the thermoplastic resin articles is compressed with a predetermined pressure by the compressor, the compression of the thermoplastic resin articles is then continued to extend a compressed region along the axis of the core without changing a relative position between the compressor in the compressed region and the surface of the welding part of the thermoplastic resin articles.
Brozenick et al. (US-2004/0,247,828) – teaches in the (Abstract) that the present invention is directed to a method of preparing an article of manufacture. The method includes bringing at least a portion of a heated thermoplastic sheet into contact with at least a portion of the first surface of a support having a plurality of perforations.
https://en.wikipedia.org/wiki/Polyethylene - teaches in the (Abstract) that Polyethylene or polythene (abbreviated PE; IUPAC name polyethene or poly(methylene)) is the most commonly produced plastic. It is a polymer, primarily used for packaging (plastic bags, plastic films, geomembranes and containers like bottles etc.)
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741              


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741